Automobile damage suit arising out of a collision of two vehicles owned and operated by the plaintiff and defendant, respectively. From a judgment of nonsuit entered by the trial judge sitting without a jury, the plaintiff has brought this appeal. Appellant and respondent will be designated herein as plaintiff and defendant, respectively.
The accident occurred in Salt Lake City at 5:10 p.m. on October 31, 1946, at the intersection of 21st South Street and West Temple Street. Twenty-first South is an arterial highway running east and west, with stop signs placed so as to stop traffic coming from the north and south. The plaintiff was travelling north on West Temple, and the fair import of his testimony is as follows: Upon approaching the intersection involved, he came to a stop at the stop sign, which is located 20 feet south of the south curb line of 21st South Street. There was heavy traffic coming from the west, so he waited for these cars to pass. He then looked east and saw an automobile more than half a block away, between four and five hundred feet east of the intersection. *Page 4 
There was some traffic coming from the north which plaintiff claims required his attention because of the possibility of a driver making a left-hand turn in front of him. However, this traffic was required to make a stop on the north side of 21st South before entering the intersection, so that plaintiff was not confronted with rapidly-moving traffic from that direction. When he started up, plaintiff figured he had time in which to make a safe crossing before the car he had observed coming from the east on 21st South Street would reach the intersection, so he proceeded across 21st South Street without ever again looking to the east. He never again saw any car coming west on 21st South until his car was struck by defendant's automobile squarely in the middle of the right side, inflicting the damage complained of. Plaintiff made no effort to estimate the speed of the approaching car. He relied entirely on distance for his factor of safety. He was also uncertain as to whether or not the car he saw approaching 400 to 500 feet east of the intersection was the defendant's car. However, he later testified that the car he observed was the only car on the street in that block at that time, and we assume for the purpose of the decision that the car he observed was the defendant's automobile.
Other facts disclosed by the record are these: The width of 21st South Street is 63 feet, and the length of the block along which defendant was travelling is 660 feet. The point of impact was 18 feet south of the north curb line of 21st South Street, 9 feet west of the east curb line of West Temple Street, and 65 feet north of the stop sign by which plaintiff had stopped before entering the intersection. Plaintiff had an unobstructed view the full length of the block to the east. Defendant's speed, according to what defendant told the investigating officers, was 45 mph, the posted speed limit for that street being 35 mph. There were no skid marks before the impact occurred. Plaintiff, not having seen defendant's car after the first observation of it, made no attempt to avoid a collision, and defendant made little, if any, effort to prevent the impact. *Page 5 
Under these facts the trial court found the plaintiff to have been guilty of contributory negligence as a matter of law, and accordingly entered a judgment of nonsuit. The correctness of the trial court's ruling is the only question presented on this appeal.
The right of the plaintiff to proceed into this or other like intersections is set forth in Revised Ordinances, Salt Lake City, 1944, Section 6128(c) 2, which conforms to Section 57-7-138, U.C.A. 1943. The municipal ordinance reads as follows:
Section 6128(c) 2.
"The driver of a vehicle shall stop as required by this chapter at the entrance to a through highway and shall yield the right of way to other vehicles which have entered the intersection from said through highway or which are approaching so closely on said through highway as to constitute an immediate hazard, but said driver having so yielded may proceed and the drivers of all other vehicles approaching the intersection on said through highway shall yield the right of way to the vehicle so proceeding into or across the through highway."
Plaintiff's evidence was that defendant was 400 to 500 feet back from the intersection travelling at a speed of 45 mph. If the distance was 400 feet, the defendant would have required approximately six seconds to reach the point of collision; if 500 feet away, approximately seven and            1 one-half seconds. Under such facts defendant's car could not be said to have been approaching so closely as to constitute an immediate hazard. Therefore, the ordinance above quoted required the defendant to yield the right of way to plaintiff's automobile.
Granted that the defendant should have yielded the right of way, that does not absolve plaintiff of negligence for his prolonged inattention to the traffic that was approaching west on 21st South. He testified that, having once seen defendant's automobile approaching the intersection 400         2 to 500 feet to the east, he started his car forward from a point 20 feet back from the intersection, drove into and almost across the intersection or a distance of 65 feet, without ever again looking in the direction from *Page 6 
which defendant's car was approaching. For a period of approximately six to seven and one-half seconds, the plaintiff never looked to the east on 21st South Street, from which direction he knew there was a car coming. Further, defendant's car was travelling along an arterial highway where faster speeds were permitted, and the speed of this approaching automobile was unknown to the plaintiff, his testimony being that he couldn't say whether it was moving or standing still.
From these facts the conclusion is inescapable that the plaintiff failed to act in a prudent and careful manner, and that his negligence was a contributing cause to the collision. The fact that the plaintiff had the right of way over the defendant did not permit him, after having observed the defendant's car approaching the intersection, to thereafter completely ignore it, even though at the time he started he might reasonably have believed he had time in which to get safely across. While his attention may have been momentarily distracted by other traffic coming south on West Temple Street, such traffic was required to stop before entering the intersection and so would be travelling at a much slower speed than would the traffic moving along the arterial highway. The evidence fails to establish a traffic situation which required the attention of a reasonably careful driver to be so restricted as to prevent him making a second observation to the east. The scope of plaintiff's vision would have permitted him to have seen the automobile approaching without the necessity of turning his head completely around to the right. The time element, even if it were less than is shown by the evidence, was such that a reasonably prudent and careful person would have glanced to the east several times while traversing the distance from the stop sign to the point of collision. One look to the east before crossing the center line of 21st South Street would have disclosed to the plaintiff that he was about to enter the path of a rapidly moving vehicle, and that if he continued forward, a collision of the two vehicles would most likely occur. Furthermore, at the relatively slow *Page 7 
speed plaintiff was travelling, he could easily have made an immediate stop in time to have avoided the collision which did take place.
The law governing this situation is succinctly and, we think, correctly stated in the case of Driefus v. Levy, La. App.,140 So. 259, 263, wherein the court said:
"The mere fact that the truck driver entered the intersection first did not justify him in proceeding without caution and care, totally disregarding the on-coming car which he had seen, and he could have easily discovered by looking that whatever rights he had by virtue of entering the intersection first were not going to be respected by the [other] car. He should not have advanced into the pathway of the [other] car, and, by doing so, was guilty of negligence. Huddy's Enc. of Automobile Law, (9th Ed.) Vol. 3-4, p. 278; Buckner v. Powers, 12 La. App. 630,125 So. 744."
While the facts in the case of Bullock v. Luke, 98 Utah 501,98 P.2d 350, are dissimilar, one of the rules laid down by that case is applicable here; and that is, regardless of which driver is technically entitled to the right of way, both operators must use due care and caution in              3, 4 proceeding into and across intersections. While the burden to drive so carefully as always to be prepared for, and to be able to avoid, the negligence of another should not be placed on either driver, there should be placed on both the burden to keep a proper lookout and to use reasonable care to avoid a collision. Neither should be permitted to close his eyes to other vehicles which he knows or has reason to believe are approaching, simply because a state statute or municipal ordinance designates him the preferred driver. The rights of drivers approaching and crossing intersections are relative. Both drivers have the duties of being heedful and of maintaining a proper lookout. Plaintiff was neglectful in both particulars, and no jury could reasonably find that he was not negligent.
Plaintiff in claiming that, having looked once and having concluded that he had time to clear the intersection, he was not negligent in not having looked again, overlooks two factors that we believe are of controlling influence *Page 8 
in this case, and which affect the application of the           5 rule of the Bullock case mentioned above. The first is, he was uninformed as to the speed of defendant's car. The second is that the speed at which plaintiff was travelling and the distance he had to travel, before he entered defendant's path of travel, permitted him time to look and to reappraise the relative positions of the cars and permitted him ample opportunity to correct his first conclusion, if he had erroneously estimated the distance the defendant's car was from the intersection.
The last clear chance doctrine, relied on by plaintiff, is inapplicable in the present instance. As has been repeatedly announced by this court, this doctrine is of limited application in the case of two moving vehicles. If plaintiff were moving at a slow rate of speed, defendant would not           6-8 have known plaintiff was in a place of danger until the latter had crossed the center line of 21st South Street. It is not unusual for drivers crossing a wide arterial highway such as this to proceed across the near half of the street and then stop or come to a near stop near the middle to permit the passage of through traffic on the other half. The evidence having established 45 mph as the speed of defendant's car, his opportunity to avoid the collision would be extremely limited. Under the facts of this case it cannot be said that defendant had a clear chance to appreciate plaintiff's predicament and to avoid the collision. The faster plaintiff was travelling, the closer defendant's car would be to the point of impact, and the less chance defendant would have to take effective measures to avoid colliding with plaintiff's car. Under the last clear chance doctrine, obligations are also relative. Each driver is charged with using due care to avoid the collision, and one cannot say when his own negligence continues to the point of impact, "we were both negligent, but you alone are chargeable because I got there first and you should have missed me." See Graham v.Johnson, 109 Utah 346, 166 P.2d 230, 237. *Page 9 
The judgment of the lower court is affirmed, the responddent to have his costs.
McDONOUGH, C.J., and PRATT and WADE, JJ., concur.